Citation Nr: 1743542	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-09 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION


The Veteran served in the United States Airforce from September 1974 until October 1983. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from December 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The issue of PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT
      
1.  An unappealed July 2002 rating decision denied entitlement to service connection for a bilateral hearing loss disability.

2.  The Veteran's hearing loss is not attributable to his military service. 

3.   There is no evidence that the Veteran has tinnitus which is attributable to his military service.

CONCLUSIONS OF LAW


1.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

2  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.310 (2016).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.310 (2016).

Background

The Veteran served as a telecommunications maintenance specialist while in service.  The Veteran indicated that he performed maintenance on aircrafts including ejection seats.  The Veteran also stated that he was assigned "extra duties," while in the Philippines.  He asserted that these extra duties were commanded by his superior and involved cleaning aircraft of blood and removing dead bodies who which had been sent to the Philippines for processing before entering the U.S.

The Veteran was initially denied service connection for hearing loss in an October 2000 rating decision because the RO determined that there was no link between the Veteran's hearing loss and his service.  The Veteran's Service Medical Records (SMRS) did not show hearing loss.  He was next denied service connection in July 2002.  At the time the evidence consisted of a VA examination from May 2002 and the Veteran's Service Medical Records (SMRs), as well as a VA audiological examination.  The Veteran had reported decibels of 23 in the right ear and 11 in the left, and speech reception of 94 percent bilaterally.  The RO determined that the audiometric findings in this examination did not meet the criteria for service connection.  Following the audiological examination, service connection for hearing loss was denied in an unappealed July 2002 rating decision.

The Veteran filed to reopen his claim for entitlement to service connection for bilateral hearing loss, and a claim for entitlement to service connection for tinnitus in October 2011.  The Veteran indicated that his hearing continued to deteriorate, and that he had suffered injury during service with respect to tinnitus.  In support of his claim to reopen for bilateral hearing loss and his claim for service connection for tinnitus, the Veteran asserted that while in service he was constantly near equipment such as missile launchers, and because of his "electronic employment," he worked under extreme conditions and that he would hear buzzing and ringing in his ears that would not go away.  (Veteran's Statement in Support of Claim November 2011).

The denial of service connection for bilateral hearing loss was confirmed and continued in a December 2011 rating decision.  The evidence utilized to make this determination consisted of the previous evidence as indicated and a statement from a private physician, which indicated that the Veteran's hearing was not bad enough for hearing aids.  The RO also determined that the private treatment record did not contain an actual audiogram.

The Veteran submitted a notice of disagreement ( NOD) in which he stated that he was unable to attend the scheduled audiological VA examination, because he was incarcerated and could not control the transportation.  He stated his desire to have the examination performed.  

The issue of bilateral hearing loss was certified for appeal in December 2011.  A supplemental statement of the case was issued in November 2013, with respect to the issues of bilateral hearing loss and tinnitus.  The issue of tinnitus was later certified for appeal in January 2014.  

Service connection for tinnitus was denied in a May 2012 rating decision.  The RO considered evidence in the nature of the aforementioned evidence, in addition to private treatment records from the correctional center and SMRs from September 1974 to October 1983.  The RO noted that the Veteran did not appear for an audiological examination.   The Veteran had also submitted buddy lay statements, which indicated his difficulty in hearing and complaints with respect to tinnitus which were also considered.


Merits of the Claim

      New and Material Evidence- Bilateral Hearing Loss

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2015).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2015).

The Board notes that in the December 2011 rating decision, the RO reopened the claim for service connection for hearing loss.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim has been received, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016); see also Hodge v. West, 155 F.3d 1358 (Fed. Cir. 1998).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Since the initial finding of entitlement to service connection for hearing loss, the Veteran has asserted that his hearing has worsened.  As noted above, he has submitted several buddy lay statements indicating that he is increasingly hard of hearing.  The Veteran also submitted statements that he worked near missile launchers which was not considered in 2002.  Further, the Veteran also submitted private treatment records in 2011 stating that his hearing had deteriorated.  

Furthermore, in June 2014, a VA examiner issued a written opinion, which opined that the Veteran hearing loss was not caused by service, but that the Veteran should be scheduled for an audiological examination.  The examiner stated that hearing test were performed in June 2014, but that they were of poor quality and thus of questionable validity.  (See C&P Examination Report June 2014).  Considering this factor, and the fact that, the Veteran indicates his hearing has gotten progressively worse, since his last examination, the claim should be re-opened.   See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination is warranted when a Veteran asserts his condition has worsened.  Considered as a whole, this new evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts needed to establish service connection.  Moreover, it raises a reasonable possibility of substantiating the claims. 

Accordingly, the Board finds that reopening of the claim of entitlement to service connection for a bilateral hearing loss is warranted.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. 
§ 3.303.  To establish entitlement to service connected compensation benefits, the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, referred to as the "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be proven by a presumption with respect to certain chronic diseases.  Sensorineural hearing loss is considered an organic disease of the nervous system, and is subject to presumptive service connection under 38 CFR 3.309 (a).  See Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) ("By internal agency materials, the Secretary has made clear that sensorineural hearing loss is considered subject to § 3.309(a) as an [o]rganic disease of the nervous system.").  Presumptive service connection may be established for chronic diseases, where a veteran had ninety days or more of active service; and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A.§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).

The Veteran's service treatment records (STRs) do not show hearing loss.  Furthermore, a test taken in 1974, does not show hearing loss.  As such, the Veteran has not shown continuity of symptomatology and he is not entitled to presumptive service connection for hearing loss. 

The failure to establish a presumptive basis of service connection, with regard to the Veteran's disability, does not preclude the Veteran from establishing service connection on another basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 U.S.C.A § 1113(b).  Instead, the Veteran may establish direct service connection to the current disability.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993), which held that the Veteran may submit evidence that the disability is causally related to service.  

The evidence does not show that the Veteran is not entitled to service connection for bilateral hearing loss on a direct basis based on the three-pronged requirement for service connection.

Current Disability

The Veteran suffers a current disability with respect to hearing loss.  Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).

The Veteran's disability at the time of the June 2014 examination measured as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
40
35
50
LEFT
45
30
35
40
45

The Maryland CNC Word List indicated:
Right Ear 96% 70 dB HL			Left Ear 94% 75 dB HL

Although the examiner indicated the test was questionable due to poor test variability, the examiner determined the Veteran suffered hearing loss.  (C&P Audio examination, June 2014).  Accordingly, the Veteran's hearing loss meets VA's criteria for disability under 38 C.F.R. § 3.385.  This evidence satisfies the "current disability" requirement of the claim for service connection.




In-Service

The VA examiner, who performed the audio examination, noted that the Veteran's duties while in service were as a telecommunications maintenance specialist.  Thus, he opined that the Veteran's exposure to hazardous noise was moderate.  (Hearing examination June 2014).  There is no record of the Veteran suffering hearing loss while in service.   The Veteran presents no other evidence that this hearing loss occurred of any in-service activity or aggravation.

Nexus 

The Veteran must also satisfy the third requirement with respect to a causal relation or nexus, and that his hearing loss was caused or aggravated, or made worse beyond its natural progression by service.  The June 2014 VA examiner did not find a connection between his current disorder and service.

While the Veteran clearly believes that his hearing loss is connected to service according to his statements, ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the determination of hearing loss requires medical testing and a certain amount of medical expertise.

The Veteran provided buddy lay statements indicating that he has trouble hearing, however, those statements simply show that he has a current disability, which is conceded.  Such statements do not indicate that the disability is related to his military service.  (See for example buddy statement of November 2011, verifying the Veteran's current hearing loss disability).

Based on the above, the Board finds that the medical evidence of record is against a finding that the Veteran's bilateral loss is related to his military service.

Tinnitus

Likewise, with respect to tinnitus, there is no evidence that this condition occurred as a result of military service.  As was noted above, to establish entitlement to service connected compensation benefits, the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The VA audio examiner concluded that the Veteran's job did not subject him to hazardous noise.  His STRs are silent for any tinnitus complaints, and a 2002 examination concluded that he did not have tinnitus.  As such, his condition did not develop until well after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (finding that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In his Disability Questionnaire (DBQ, the Veteran indicated he developed tinnitus in 1977 or 1998 "watching tv." (DBQ, June 20, 2014).  It is evident that the Veteran is unsure as to when he developed tinnitus.  There is no medical evidence that the condition occurred in-service, or is related to service. 

In reaching this conclusion, the Board has also considered the applicability of the benefit of the doubt doctrine.  See 38 Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).





ORDER

1.  New and material evidence to reopen a claim of entitlement to service connection for a bilateral hearing loss has been received and the claim is reopened, to this extent, the appeal is granted.

2.  Service connection for bilateral hearing loss is denied.

3.  Service connection for tinnitus is denied.


REMAND

PTSD

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was diagnosed with PTSD by a VA examiner in November 2016.

The Veteran asserts that he developed PTSD as a result of his military service.  He stated that he carried the body bags of the deceased for several years.  As a result, he developed survivor's guilt.  He indicated that he expected to go to Vietnam when he joined the Airforce in 1974, but that he was sent to Clark Air Force Base in the Philippines in 1977 until 1979.  One of his duties there was to clean the transports and aircraft of blood and body parts.  The Veteran also submitted buddy statements verifying that body bags were sent to the Philippines for processing before being sent back to the U.S.  Although he was a telecommunications maintenance specialist, he indicated that he was chosen this "extra duty" by his commander.  He claims his commander knew he had an intense fear and horror of dead people, but that he would assign the Veteran to clean the aircraft of dead bodies and blood.  (Veteran's statement October 2016).

A formal finding dated December 2016 by the VA did not sufficiently determine whether or not the Veteran's stressors can be verified.  The Memorandum containing the finding notes that the war ended in Vietnam in 1975, but that the Veteran was not in the Philippines until 1978, therefore, he could not have been subjected to the stressors of moving dead bodies as he indicated.  The statement is not wholly accurate.  The Veteran states that he was in the Philippines from 1977 to 1979 at Clark Air Base/Subic Navy Base.  (Veteran's Statement in Support of Claim, August 2012).  However, this does not necessarily mean he did not transport dead bodies during that period.  No attempt appears to have been made to verify through personnel records, what duties were performed at the Veteran's location in 1977-1979, when he indicates he was stationed in the Philippines.  Such duties, as identified by the Veteran during this time could have been part of a cleanup mission.  The  RO should verify that this procedure did not continue during the years 1977 to 1979 when the Veteran states that he was given these duties.

The record shows that efforts were made to retrieve Defense Personnel records but that the record does not show that a meaningful research at the Airforce or National Archives or Records Administration (NARA) records for additional records with respect to the Veteran's duties in the Philippines between 1977 and 1979.  Upon review, the Board believes that all available records regarding the Veteran including service personnel records should be obtained and associated with his VA claims folder in order to provide a more accurate picture of his in-service duties.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the Veteran further information about the his duties with regard to removing body bags and body parts while stationed in the Philippines.  Records were requested in November 2012, however, the request does not appear to specifically verify the Veteran's location and duty with respect to the Philippines. 

a. The RO should obtain the Veteran's service personnel file (DA Form 20) from the National Personnel Records Center.

b. Contact the Joint Services Records Research Center (JSRRC) or any other Agency deemed necessary to research historical documents for the Philippines verify whether the duties of soldiers as stationed included removing body parts and deceased persons for shipment to the U.S., and the cleaning of aircraft transporting the deceased, and from what period of time did this operation take place during or after the Vietnam war.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile.

2.  After obtaining all records requested above, and only if the stressor is verified, then the Veteran should be afforded a VA psychological or psychiatric examination to identify all current mental health diagnoses, with an opinion as to whether it is more, less, or equally likely that such disorder was incurred in or as a result of service. 

3. After the development requested above has been completed, to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




